J-S24027-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

REGINALD JONES,

                            Appellant                No. 2841 EDA 2014


      Appeal from the Judgment of Sentence entered September 8, 2014,
               in the Court of Common Pleas of Delaware County,
             Criminal Division, at No(s): CP-23-CR-0003362-2013



BEFORE: GANTMAN, P.J., ALLEN, and MUSMANNO, JJ.

MEMORANDUM BY ALLEN, J.:                              FILED APRIL 08, 2015

        Reginald Jones, (“Appellant”), appeals from the judgment of sentence

imposed after he pled guilty to terroristic threats and possession of an

instrument of crime.1        Appellant’s appointed counsel seeks to withdraw,

citing Anders v. California, 386 U.S. 738 (1967) and Commonwealth v.

McClendon, 434 A.2d 1185 (Pa. 1981).             We affirm the judgment of

sentence and grant counsel’s petition to withdraw.

        The facts are as follows: On April 10, 2013, officers from the Upper

Darby Township Police Department responded to a report of “criminal

mischief” at 7134 Clover Lane, Upper Darby, Pennsylvania.         Affidavit of

Probable Cause, 4/11/13. When the officers arrived, a woman reported that
____________________________________________


1
    18 Pa.C.S.A. §§ 2706(a)(1) and 907(a).
J-S24027-15



Appellant, her ex-boyfriend, had thrown a rock through her front window,

and threatened through text messages and phone calls to harm her.                 Id.

Appellant was subsequently arrested and charged with the aforementioned

crimes.

      On September 8, 2014, Appellant entered into a negotiated guilty

plea, and that same day, the trial court sentenced him to an aggregate

sentence   of    nine   to   twenty-three   months    of   imprisonment,   plus    a

consecutive three years of probation.       Counsel for Appellant did not file a

post-sentence motion on Appellant’s behalf.          However, on September 24,

2014, Appellant filed an untimely pro se letter requesting modification of his

sentence, which the trial court denied on September 25, 2014.

      Appellant filed a timely appeal on October 7, 2014. On October 15,

2014, the trial court directed Appellant to file a concise statement of errors

complained of on appeal, and on November 5, 2014, Appellant’s counsel

filed a notice of intent to file an Anders brief pursuant to Pa.R.A.P.

1925(c)(4).     On November 26, 2014, the trial court issued a statement in

lieu of opinion pursuant to Pa.R.A.P. 1925.

      Appellant presents a single issue for our review:

      Whether Appellant’s sentence should be vacated because the
      Trial Court failed to inform Appellant of the legal standard to be
      invoked if Appellant chose to withdraw his plea?

Anders Brief at 3 (italics in original).




                                       -2-
J-S24027-15



      Preliminarily, we note that Appellant’s counsel has filed a brief

pursuant to Anders and its Pennsylvania counterpart, McClendon.            See

Anders, 386 U.S. 738; McClendon, 434 A.2d at 1187.                   Where an

Anders/McClendon brief has been presented, our standard of review

requires counsel seeking permission to withdraw pursuant to Anders to:

(1) petition the court for leave to withdraw stating that after making a

conscientious examination of the record it has been determined that the

appeal would be frivolous; (2) file a brief referring to anything that might

arguably support the appeal, but which does not resemble a “no merit” letter

or amicus curiae brief; and (3) furnish a copy of the brief to the defendant

and advise him of his right to retain new counsel or raise any additional

points that he deems worthy of the court's attention.      Commonwealth v.

McBride, 957 A.2d 752, 756 (Pa. Super. 2008).          Counsel is required to

submit to this Court “a copy of any letter used by counsel to advise the

appellant   of   the   rights   associated    with   the   Anders     process.”

Commonwealth v. Woods, 939 A.2d 896, 900 (Pa. Super. 2007).

Pursuant to Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009),

appellant’s counsel must state in the Anders brief the reasons for

concluding that the appeal is frivolous. If these requirements are met, this

Court may then review the record to determine whether we agree with

counsel’s assessment that the appeal is frivolous.

      In the instant case, by letter dated January 16, 2015, Appellant’s

counsel notified Appellant of his intent to file an Anders brief and petition to

                                     -3-
J-S24027-15



withdraw with this Court, and informed Appellant of his rights to retain new

counsel and raise additional issues. That same day, Appellant’s counsel filed

an appropriate petition seeking leave to withdraw.         Finally, Appellant’s

counsel has submitted an Anders brief to this Court, with a copy provided to

Appellant.   Accordingly, the technical requirements of Anders have been

met. We will therefore conduct an independent examination of the issue set

forth in the Anders brief to determine if is frivolous and whether counsel

should be permitted to withdraw.

      “Generally, a plea of guilty amounts to a waiver of all defects and

defenses except those concerning the jurisdiction of the court, the legality of

the sentence, and the validity of the guilty plea.”      Commonwealth v.

Reichle, 589 A.2d 1140, 1141 (Pa. Super. 1991).               Here, Appellant

challenges the validity of his guilty plea on the basis that the trial court

failed to inform him of the standard that would apply to a petition to

withdraw the plea.    However, Appellant failed to preserve this claim at

sentencing or in a post-sentence motion. This Court has made clear:

      Issues not raised in the lower court are waived and cannot be
      raised for the first time on appeal.       Pa.R.A.P. 302(a), 42
      Pa.C.S.A. Where an appellant fails to challenge his guilty plea in
      the trial court, he may not do so on appeal. In order to preserve
      an issue related to the guilty plea, an appellant must either
      object[ ] at the sentence colloquy or otherwise rais[e] the issue
      at the sentencing hearing or through a post-sentence motion.

Commonwealth v. Tareila, 895 A.2d 1266, 1270, n.3. (Pa. Super. 2006).

Appellant’s claim is therefore waived.



                                     -4-
J-S24027-15



        Nonetheless, because Appellant’s counsel has filed an Anders brief,

we are required to independently review the record to determine whether

the issue identified by Appellant is, as counsel claims, wholly frivolous, or if

there are any other meritorious issues present in this case. Santiago, 978

A.2d at 354. Upon review, we conclude that Appellant’s claim that he was

not apprised of the standard for withdrawal of a guilty plea does not merit

relief. We additionally discern no other issues of arguable merit that would

support Appellant’s appeal.

        Recently, this Court explained, “If the colloquy properly informs the

defendant of the rights he is waiving by virtue of the plea, and the defendant

knows his sentence, the guilty plea is not involuntary or unknowing simply

because the court failed to inform the defendant beforehand of the standard

that would apply to a petition to withdraw the plea.”      Commonwealth v.

Prendes, 97 A.3d 337, 352 (Pa. Super. 2014) (citations omitted).            The

record reflects that during the guilty plea colloquy, the trial court

appropriately informed Appellant of the rights that he was waiving by

pleading guilty, and informed Appellant of the potential sentence he could

face.    N.T., 9/8/14, at 6-12.    The trial court also questioned Appellant

regarding his “six page Guilty Plea Statement”, which included Appellant’s

post-sentence rights. Id. at 10-11. Appellant testified that he reviewed the

statement with counsel, initialed each paragraph, signed the statement of

post-sentence rights, and understood his rights. Id. Our review indicates

that the trial court’s failure to inform Appellant of the standard applicable to

                                     -5-
J-S24027-15



a petition for withdrawal of his plea does not render his plea involuntary or

unknowing. This claim fails. In addition, our review reveals no other issues

of arguable merit.   Accordingly, we affirm the judgment of sentence and

grant counsel’s petition to withdraw.

      Judgment of sentence affirmed.       Counsel’s petition to withdraw

granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/8/2015




                                    -6-